Case 1:18-cr-00102-DLC Document 50 Filed 05/14/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

masa Ho + x
UNITED STATES OF AMERICA, : 18cr102 (DLC)
-v- : ORDER

DAVID MICHAEL HYLTON, : juspe SDNY

_ DOCUMENT

Defendant. | ELECTRONICALLY FILED

woe Xx | Doc 4: |
DENISE COTE, District Judge: DATE FILED: 17 oo

 

 

 

 

 

The Court having rescheduled the May 15 sentencing date to
June 25 in light of the COVID-19 outbreak, it is hereby

ORDERED that defendant’s sentencing submission shail be due
June 11; Government’s submission shall be due June 18.

Dated: New York, New York
May 14, 2020

    

DENISE COTE
United Btates District Judge

 
